RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination filed on 1/10/2022 has been received. The claim amendments filed on 12/10/2021 are entered. In the response filed on 12/10/2021, claim 8 was amended. 
 Claims 1-16 are pending. Claims 1-7 and 10-16 are withdrawn from consideration. Claims 8 and 9 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Claim Interpretation
Claims 8 and 9 recite a property of enhanced palatability over at least 8 months (claim 8) and 15 months (claim 9) when stored in an appropriate container. 
The claims do not require a step of placing and/or storing the pet food in a container (9/1/2021 remarks, p. 6, 1st para). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunvold US 2010/0233756 A1; in view of Bar Yosef et al., US 2010/0273881 A1. 
Regarding claim 8: Sunvold discloses a method for preparing a pet food (Producing an animal feed kibble, para 0068). Sunvold discloses providing a fat composition (coating materials, para 0073), which includes C10:0 (capric acid) and C12:0 (lauric acid, para 0073). Sunvold discloses the fat composition (coating materials) may include palatability-enhancing composition ingredient (palatability benefit and/or flavorants, para 0040). 
Sunvold discloses a pet food preparation (core, para 0008). Sunvold discloses the pet food comprises a coating comprising a fat and at least one additive, wherein the coating is on a surface of the pet food preparation (core, para 0008). Since the fat is coated on the core, the fat is added to the pet food preparation (core). 
Sunvold discloses obtaining a pet food comprising the fat composition (kibble type animal feeds with probiotic-enriched coatings, para 0095).
i) providing: at least one fat having a C12:0/C10:0 fatty acid weight ratio from 0.85 to 2.5 and a C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3 (claim 8, ln. 4-5)
Sunvold discloses C10:0 (capric acid), C12:0 (lauric acid) and C14:0 (myristic acid, para 0073). Sunvold discloses the pet food delivers a health benefit for an animal, such as a pet (para 0067). Sunvold discloses health benefits include treatment of the gastrointestinal system (para 0067) and treatment of the gastrointestinal tract (para 0067). 

Bar Yosef is drawn to a fat composition (lipid composition) for the prevention and treatment of gastrointestinal diseases and disorders (abstract). Bar Yosef discloses preparing (fat source is used in the preparation of a composition, para 0069) a pet (dog, cat, para 0030) food (para 0032 and 0036). Bar Yosef discloses providing a fat (lipid, para 0087). Bar Yosef discloses the lipid contains C12:0 fatty acids (para 0090) and C10:0 fatty acids (para 0089). 
With respect to the “C12:0/C10:0 fatty acid weight ratio from 0.85 to 2.5”: Bar Yosef discloses C12:0 fatty acids in a range of 0-22% out of the total fatty acids (para 0090). Bar Yosef discloses C10:0 fatty acids in a range of 0-10% out of the total fatty acids (para 0089). As such, Bar Yosef suggests a ratio range of C12:0 to C10:00 of 0:10 to 22:0 (sample: 0% C12:0 to 10% C10:0 = 0:10). 
With respect to the “C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3”: Bar Yosef discloses C14:0 fatty acids in a range of 0-15% out of the total fatty acids (para 0091). Bar Yosef discloses C12:0 fatty acids in a range of 0-22% out of the total fatty acids (para 0090). As such, Bar Yosef suggests a ratio range of C14:0 to C12:0 of 0:22 to 15:0 (sample: 0% C14:0 to 22% C10:0 = 0:22). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include C10:0 (capric acid), C12:0 (lauric acid) and C14:0 (myristic acid) in a fat composition, as taught in Sunvold, wherein the C12:0 (lauric acid) and C10:0 (capric acid) are present in a ratio range of 0:10 to 22:0 and C14:0 (myristic acid) and C12:0 (lauric acid) are present in a ratio range of 0:22 to 15:0, as taught in Bar Yosef, to obtain a method for preparing a pet food wherein a fat composition has C12:0 (lauric acid) and C10:0 (capric acid) present in a ratio range of 0:10 to 22:0 and C14:0 (myristic acid) and C12:0 (lauric acid) are present in a ratio range of 0:22 to 15:0. One of ordinary skill in the art would have been motivated to use a fat composition having a C12:0 (lauric acid) to C10:0 (capric acid) ratio range of 0:10 to 22:0 and C14:0 (myristic acid) and C12:0 (lauric acid) are present in a ratio range of 0:22 to 15:0 to prevent and treat 
ii) providing a pet food preparation (claim 8, ln. 6)
Sunvold discloses a pet food preparation (core, para 0008).
iii) adding said fat to said pet food preparation (claim 8, ln. 7-8)
Sunvold discloses the pet food comprises a coating comprising a fat and at least one additive, wherein the coating is on a surface of the pet food preparation (core, para 0008). Since the fat is coated on the core, the fat is added to the pet food preparation (core).
iv) obtaining said pet food (claim 8, ln. 9)
Sunvold discloses obtaining a pet food comprising the fat composition (kibble type animal feeds with probiotic-enriched coatings, para 0095).
For preparing a pet food having a property of an enhanced palatability sustained over at least 8 months of storage in an appropriate container at ambient temperature (claim 8, ln. 1-3)
The phrase “for preparing a pet food having a property of an enhanced palatability sustained over at least 8 months of storage in an appropriate container at ambient temperature” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the intended use must result in a manipulative difference between the claimed invention and the prior art because the prior art suggests the recited manipulative steps (i.e., providing, providing, adding, and obtaining). Furthermore, Sunvold discloses stability of at least 24 months (para 0072). 
Regarding claim 9: The phrase “wherein said pet food has a property of an enhanced palatability sustained over at least 15 months of storage in an appropriate container at ambient temperature” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed . 

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejections are based upon an “obvious to try” rationale (remarks, p. 7-8). Examiner is not persuaded by this line of argumentation. Applicant’s argument commits a strawman fallacy, i.e., the real basis of the rejection was not addressed or refuted, but instead replaced with a false basis of rejection. The arguments concerning an “obvious to try” rationale do not address the actual basis of the rejection. 
In the present case, the rejection is based upon a teaching, suggestion, and motivation. Sunvold suggests the claimed fatty acids may be added to a pet food preparation. Additionally, Sunvold discloses the pet food delivers health benefits for an animal, which include treatment of the gastrointestinal system (para 0067) and treatment of the gastrointestinal tract (para 0067). However, Sunvold does not disclose the C12:0 (lauric acid) and C10:0 (capric acid) are present in a fat in a ratio of 0.85 to 2.5 and C12:0 (lauric acid) are present in a fat in a ratio of 0.55 to 4.3.  
Bar Yosef is drawn to a fat composition (lipid composition) for the prevention and treatment of gastrointestinal diseases and disorders (abstract). Bar Yosef suggests a fat having a ratio range of C12:0 to C10:00 of 0:10 to 22:0 and a C14:0 to C12:0 of 0:22 to 15:0 (see rejections above for calculations). Based upon the teaching and suggestions in the prior art (gastrointestinal health benefit and the presence of C14:0, C12:0, and C10:0), there is a motivation to combine the teaching of Sunvold with the teaching of Bar Yosef (i.e., to prevent and treat gastrointestinal diseases and disorders).
Applicant argues Bar Yosef’s examples are drawn to fats with different palmitic acid contents (remarks, p. 8-9). Examiner is not persuaded by this argument for the comprising steps of providing “at least one fat”. The claims do not exclude fats in addition to the “at least one fat”. 
Applicant argues the claimed invention exhibits unexpected results (remarks, p. 9). Examiner is not persuaded by this argument. The assertion of unexpected results does not overcome the prima facie case of obviousness. Applicant’s results would flow naturally from following the suggestion of the prior art and applicant’s results are expected results. 
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage. The "mere existence of differences between the prior art and an invention does not establish the invention's 
First, applicant’s results would flow naturally from following the suggestion of the prior art. Sunvold suggests the claimed fatty acids may be added to a food. Additionally, Bar Yosef discloses a fat with overlapping amounts of fatty acids. Therefore, applicant’s results would flow naturally from following the suggestion of the prior art. 
Second, applicant’s results are expected. The claims recite methods for preparing a pet food having a property of an enhanced palatability sustained over at least 8 months (claim 8) or 15 months (claim 9) of storage in an appropriate container. Sunvold discloses stability of at least 24 months (para 0072). Based on Sunvold, stability for 8 and 15 months is expected. 
Exemplary embodiments
NOTE: As an initial matter in a discussion of the exemplary embodiments, the various ratios and comparative examples cover more than 30 pages of text (p. 32 to 65). The examples label exemplary and comparative compositions in reference to previous and later mixtures. The information requires substantial parsing. 
Applicant argues the disclosed exemplary embodiments is closer to the claimed invention than Sunvold’s examples (remarks, p. 10). Applicant states they are unaware of KLX and Paramount B fats as disclosed in Sunvold (remarks, p. 10). Examiner is not persuaded by this argument. Objective evidence is required to support allegations of criticality and unexpected results. MPEP 716.01(a). Applicant’s “personal” knowledge 
Applicant argues the exemplary embodiments demonstrate fat compositions with a ratio of C12:0/C10:0 equal to 0 (remarks, p. 10) are not as palatable as fat compositions with a ratio of C12:0/C10:0 equal to 1.11 (specification, p. 47, ln. 8). Examiner is not persuaded by this argument. Sunvold discloses C10:0 (capric acid), C12:0 (lauric acid) and C14:0 (myristic acid, para 0073) may be present. As such, Sunvold is evidence of the level of one having ordinary skill in the art at the time the invention was filed includes the ability/knowledge of including fats having and/or lacking C10:0 (capric acid), C12:0 (lauric acid) and C14:0 (myristic acid). Since the presence of absence of the fatty acids is within the level of ordinary skill in the art, the question of fact shifts to the actual ratio values. In other words, the objective evidence must demonstrate criticality in the claimed ratio values. 
Stated in the parlance of MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. Per MPEP 716.02(d) II, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In the present case, the Applicant’s evidence is not commensurate in scope with the claims which the evidence is offered to support. Furthermore, the Applicant’s evidence fails to compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. 
Applicant’s evidence is not commensurate in scope with the claimed invention. 
The exemplary embodiments compare C12:0/C10:0 fatty acid ratios of 1.07, 1.14, and 0.7 with a C12:0/C10:0 fatty acid of 0 (p. 34, Table, 
The exemplary embodiments compare C14:0/C12:0 fatty acid ratios ranging from 3.09 to 3.9 (p. 34, Table, C14:C12 column). However, the claims recite a C14:0/C12:0 fatty acid weight ratio from 0.55 to 4.3. 
The exemplary embodiments coat pet food with the fat compositions (p. 35, ln. 16). However, the claims do not recite the fat composition is a coating on a pet food. 
The exemplary embodiments store the pet food for times between 2.5 months and 8 months (p. 34, Table, last column). However, the claims do not require the pet food to be stored. 
The exemplary embodiments store the pet food in temperature ranges of 30°C and 40°C (p. 34, Table, last column). However, the claims do not require the pet food to be stored at a particular temperature. Note that ambient temperature is the temperature where the object is stored. “Ambient temperature” is no particular temperature. 
The exemplary embodiments mix the fat with poultry liver hydrolysate (p. 35, ln. 11). However, the claims do not recite the fat is mixed with poultry liver hydrolysate. 

Applicant argues the rejections fail to establish a prima facie case of obviousness because they lack a proper reason or rationale (remarks, p. 10). Examiner is not persuaded by this argument for the reasons presented in the rejections and responses above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619